Citation Nr: 0405168	
Decision Date: 02/25/04    Archive Date: 02/27/04

DOCKET NO.  02-02 268	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. L. Tiedeman


INTRODUCTION

The veteran served on active duty from May 1965 to May 1969, 
and from January 1991 to March 1991.  The veteran also had 
National Guard service.

The case comes before the Board of Veterans' Appeals (Board) 
by means of a November 2001 rating decision rendered by the 
Regional Office (RO) in San Juan, the Commonwealth of Puerto 
Rico, of the Department of Veterans Affairs (VA).


REMAND

Service connection will be granted for disability resulting 
from injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  Service connection may be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Service 
connection for PTSD requires:  (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); (2) credible supporting evidence that the claimed 
in-service stressor actually occurred; and (3) medical 
evidence of a link, or causal nexus, between current 
symptomatology and the claimed in-service stressor.  
38 C.F.R. § 3.304(f).

With respect to the issue of the veteran's current 
psychiatric diagnosis, a review of the medical evidence in 
this case reflects that he was hospitalized for approximately 
two weeks in May 1999 at the San Juan VAMC, when he was 
diagnosed with PTSD and depression, not otherwise specified.  
He was again hospitalized in October 1999, when he was only 
diagnosed with recurrent depressive disorder, with suicidal 
ideation.  At the time of a March 2000 VA PTSD examination, 
following a review of the claims folder, the examiner found 
that "the only criteria [for PTSD] that is fulfilled is . . 
. that [the veteran] was in [a] combat environment."  The 
examiner's assessment was of major depression, recurrent.  
However, in more recent VA treatment reports, a clinical 
diagnosis of PTSD appears.  In the interest of clarifying the 
veteran's psychiatric diagnosis, the veteran should be 
afforded a comprehensive psychiatric examination to determine 
whether he, in fact, has PTSD, and whether such disorder is 
related to any incident of his military service.

This case is hereby REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

1.  The RO should ask the veteran 
to identify all VA and non-VA 
health care providers that have 
provided him with psychiatric 
treatment.  The RO should obtain 
treatment records from all sources 
identified by the veteran which are 
not already of record.

2.  The veteran thereafter should 
be scheduled for a VA psychiatric 
examination to determine whether 
the criteria for a diagnosis of 
PTSD are met, and if so, whether 
the PTSD is related to an in-
service stressor.  The claims file 
must be made available to the 
examiner.  The examiner should 
review the entire claims file and 
provide an opinion as to whether it 
is at least as likely as not that 
the veteran has PTSD due to a 
traumatic incident(s) in service.  
The stressor(s) on which any PTSD 
diagnosis is based should be 
described in detail.

3.  The RO should re-adjudicate the 
veteran's claim in light of the 
evidence added to the record since 
the last Supplemental Statement of 
the Case (SSOC).  If the benefit 
sought on appeal remains denied, 
the veteran and his representative 
should be furnished a SSOC and be 
given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


